Robert N. Nielsen, Jr., Esq. Town Attorney, Sanford
You have asked whether a town has authority to demolish bridges which have been condemned and barricaded for over ten years.
Two bridges in the Town of Sanford, built in the 1890s and under 25 feet in length, have been closed for over ten years. You have informed us that at the time the bridges were closed they were condemned pursuant to section 231 (2) of the Highway Law. You have also informed us that the highways on which the bridges lie are no longer part of the town highway system, having themselves been abandoned some years ago. Because of the potential hazard the bridges pose, the town is contemplating having them taken down entirely. Your question is whether there is any authority in the Highway Law for demolition of such a condemned bridge.
Section 231 of the Highway Law establishes separate procedures for condemning and abandoning bridges on town and county highways. The condemnation procedure is used to close temporarily bridges which the county superintendent of highways finds to be "totally unsafe for public use and travel" (Highway Law, § 231 [2]). For bridges under 25 feet in length, the county superintendent is then required to prepare plans, specifications and cost estimates for the repair of the condemned bridge (id., § 231 [4]). Condemnation under subdivisions 2 and 4 of section 231 is for the purpose of repairing and ultimately reopening an unsafe bridge. The section does not contemplate, nor does it provide any authority for the demolition of such a bridge. Inasmuch as the bridges under consideration here were condemned pursuant to subdivision 2 of section 231, no authority exists for their demolition.
We note that a separate procedure exists for the abandonment of bridges on town and county highways. If the bridge "has become useless and not necessary for the public convenience and welfare", town and county officials can abandon the bridge using the procedures set forth in section 231 (id., § 231 [11] [a]). Once abandoned, section 231 requires that the entrances to the bridges be barricaded, and that signs be posted warning of the abandonment (id., § 231 [2], [11] [c], [12-a]).
Section 231 authorizes demolition of abandoned county bridges over 25 feet in length as an alternative to barricading alone (id., § 231 [11] [c], [12-a]). No provision is made, however, for demolition of abandoned bridges less than 25 feet in length, such as those under consideration here.
Nevertheless, we believe that abandoned bridges under 25 feet in length may be demolished pursuant to the town's police powers. You indicated that the bridges are in such an advanced state of deterioration that they pose a threat to the safety of the town residents. We believe the town police power — i.e. the power to act by local law to protect the safety, health and well-being of town residents — provides an adequate basis for demolishing these bridges if they are abandoned (Municipal Home Rule Law, § 10 [1] [ii] [a] [12]); Town Law, § 64
[3], [5-a]; see Envirogas, Inc. v Town of Westfield, 82 A.D.2d 117 [4th Dept, 1981]). We note that following the demolition, precautions — barricades, obstructions, signs etc. — should be taken to ensure that the bridge site itself does not pose a threat to unwary travelers (see Highway Law, § 231 [11] [c]; 1974 Op Atty Gen [Inf] 300).
While we conclude that section 231 of the Highway Law does not authorize the demolition of bridges which have been condemned pursuant to that section, a town's police power does provide authority for the demolition of an abandoned bridge under 25 feet in length which poses a threat to the public safety.